A review of the record before the trial court, as well as its findings with respect to the appropriate statutory guidelines, indicates that the formula arrived at by the trial court whereby it distributed 60% of the value of the marital property, consisting solely of the medical school degree and license acquired by the plaintiff, to the plaintiff and 40% to the defendant did not constitute an abuse of discretion (see, Hornbeck v Hornbeck, 104 AD2d 791). Furthermore, due to the *576nonliquid character of the marital property, the court did not abuse its discretion in fashioning a distributive award (see, Domestic Relations Law § 236 [B] [5] [e]; Majauskas v Majauskas, 61 NY2d 481; Nolan v Nolan, 107 AD2d 190).
A determination as to the amount of experts’ fees awarded has been rendered unnecessary by the stipulation of the parties entered into on June 30, 1986, and the judgment has been modified accordingly. Thompson, J. P., Niehoff, Weinstein and Lawrence, JJ., concur.